Citation Nr: 1335701	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-16 861	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.  He died in February 1985.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case has been subsequently transferred the RO in Huntington, West Virginia.

In April 2009, the appellant and her son testified at a hearing before a Decision Review Officer (DRO) at the RO.  In April 2012, the appellant and her son provided testimony before the undersigned Veterans' Law Judge (VLJ) sitting at the RO.  Transcripts of those hearings have been associated with the claims file.

In March 1985, the appellant filed the original claim of entitlement to service connection for the cause of the Veteran's death, which was denied by the RO in an April 1985 rating decision.  In May 1985, the appellant submitted additional evidence consisting of the Veteran's certificate of honorable service discharge and the marriage certificate.  The RO reconsidered and denied the appellant's claim of service connection for the cause of the Veteran's death in a February 1986 decision.  In an August 1996 decision, the RO declined to reopen the appellant's claim received in June 1996.  The basis of the August 1996 denial was that the evidence did not show that the Veteran's death was related to his service, to include any in-service radiation exposure, as was alleged by the appellant.  Subsequently, in June 2010, the RO received the Veteran's service qualification record reflecting that the Veteran served with the 3129th Signal Service Company in the Asiatic-Pacific Theatre of Operations and describing his duties as radio repairman.  Since that time, the appellant submitted additional service records, including unit histories of the 3129th Signal Service Company and the 3119th Signal Service Battalion for Blacklist Operation, and morning reports of the 3247th Signal Base Maintenance Company.  See 38 C.F.R. §§ 3.309(d), 3.311 (2012).

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c) (2012).

In this case, because the records relating to the Veteran's service while in Japan are relevant to the appellant's claim and existed and had not been associated with the claims file at the time of VA's last final decision, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the appellant's March 1985 claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the issue has been stated on the front page of this decision as entitlement to service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in February 1985.

2.  The Veteran's death certificate shows that the immediate cause of the Veteran's death was metastatic carcinoma-probably prostatic and cerebral vascular accident, and other significant conditions listed were history of radiation exposure during World War II.

3.  The Veteran was not service-connected for any disability at the time of his death.

4.  The Veteran was not present during the occupation of Hiroshima or Nagasaki, Japan, during his service in Japan in 1945 and 1946, during the period from August 6, 1945 to July 1, 1946.

5.  The Veteran was not exposed to ionizing radiation while serving in Japan in 1945 and 1946.

6.  The Veteran's cause of death manifested many years after the Veteran's period of active service and it has not otherwise been shown to be related to military service to include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In addition, Dependency Indemnity and Compensation (DIC) benefits based on service connection for cause of death require additional VCAA notice requirements.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Id.

In this case, the Board finds that the RO's November 2006 VCAA letter satisfied the duty to notify provisions prior to the initial adjudication of the claim on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The November 2006 letter informed the appellant of the general evidence necessary to substantiate her cause of death claim, and advised the appellant of her and VA's respective duties for obtaining evidence.  Specifically, the letter asked the appellant for evidence that will show that the Veteran died while on active duty or from a service-connected injury or disease.  

The VCAA duty to notify has not been satisfied with respect to the three elements of Hupp notice.  The Board finds that the notice errors did not affect the essential fairness of the adjudication.  VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Throughout the record, the appellant demonstrated actual knowledge on her part with respect to the third element as the Veteran did not have a previously service-connected disability at the time of his death.  At the Board hearing, the appellant and her son testified regarding their belief that the Veteran served in or near Hiroshima or Nagasaki, thereby demonstrating that they know actual knowledge of what was needed to substantiate the claim.  The appellant and her son asked for, and received, additional time to obtain records they believed existed from the Department of Defense that would establish the Veteran's presence in Hiroshima or Nagasaki, which also demonstrates actual knowledge of what they needed to show to substantiate the claim.

Although the appellant was not advised of the criteria for assignment of an effective date in the event of award of the benefit sought, she has not been prejudiced by this notice defect as the decision herein denies the claim.  Further, although the RO incorrectly suggested that a February 18, 1986 decision was the last final decision of the issue currently on appeal when in fact the claim was last decided in August 1996, the error was harmless as the Board is reconsidering the issue on appeal, as discussed above in the introduction of this decision.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records are unavailable in this case.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the appellant in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to a claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the appellant.  In October 2006, the RO requested the Veteran's complete service treatment records and service personnel records to confirm radiation risk activity from the National Personnel Records Center (NPRC).  In November 2006, the RO was informed that the records are fire-related and cannot be reconstructed.

The appellant was aware of the unavailability of these records, and has been given ample opportunity to submit evidence to substantiate her claim.  In particular, at her April 2012 hearing before the Board, the appellant requested additional time to submit evidence, which was granted.  Subsequently, she requested two more extensions of the time to submit this evidence in October 2012 and January 2013, which were granted in November 2012 and April 2013, respectively.  The record reflects that the appellant submitted additional evidence and statements in support of her claim in April 2013, and indicated in September 2013 that she waived the RO review of the additional evidence.  The claims file contains the Veteran's service personnel records, private treatment records, the appellant and Veteran's marriage certificate, the Veteran's death certificate, various lay statements from the Veteran's friends and family, military history documents, and extensive service department records, including unit histories, operational orders, and movements orders.

Additionally, the RO employed the special development procedures applicable to claims based on exposure to ionizing radiation, as set forth in 38 C.F.R. § 3.311.  Specifically, in August 2007, the RO requested the Defense Threat Reduction Agency (DTRA) to verify the Veteran's participation in occupation of Japan after detonation of the atomic bombs, and the dosage of any resultant radiation exposure.

VA did not obtain a medical opinion as to any nexus to service of the cause of the Veteran's death.  However, in this case, there is no competent and credible evidence that indicates an in-service event, injury or disease contributed to the cause of the Veteran's death and therefore, VA is not obligated to obtain an opinion as to any nexus to service of the cause of the Veteran's death, because an opinion would not assist in obtaining evidence necessary to substantiate the claim for a benefit in light of the Board's finding that the Veteran was not exposed to ionizing radiation.  38 U.S.C.A. § 5103A(a) (West 2002).
 
The Board has carefully reviewed the evidence and it concludes that the appellant has not identified further available evidence not already of record.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

The provisions of 38 C.F.R. § 3.103(c)(2) (2012) require that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) also requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above the regulation.  

Here, during the DRO hearing, the appellant was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the DRO asked questions to ascertain whether any condition identified as the principal and contributing causes for the Veteran's death is related to his service and whether he participated in any radiation-risk activity in service, and the existence of any pertinent outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

During the Board Travel Board hearing, the VLJ identified the issue and noted the elements of the claim that were lacking to substantiate the claim for service connection for the Veteran's death.  The VLJ solicited information as to any pertinent potentially available outstanding evidence.  The VLJ asked questions to ascertain whether any condition identified as the principal and contributing causes for the Veteran's death is related to his service and whether he participated in any radiation-risk activity in service.  The appellant was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The Board granted ample time for the appellant to submit additional in support of her claim, which was ultimately obtained in April 2013; otherwise, no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative that has yet to be obtained.  Thus, the submission of overlooked evidence was not only suggested, but obtained.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as carcinoma, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

The provisions of 38 C.F.R. § 3.309(d) define a radiation-exposed veteran as one who participated in a radiation-risk activity during service.  That regulation specifically provides that a prescribed radiation risk activity includes participating in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure, or deactivation and conversation of war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disease at issue is a radiogenic disease.  To consider service connection under 38 C.F.R. § 3.311, the evidence must show the following: (1) a veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation. 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

The appellant claims that the Veteran had metastatic carcinoma in bone due to his service in Japan following World War II.  She asserts that he had radiation exposure from serving at Hiroshima and Kure (located less than 10 miles from Hiroshima), Japan.  The Veteran's Separation Qualification Record indicates that the Veteran served with the 3129th Signal Service Company in the Asiatic-Pacific Theatre of Operations and performed duties as a radio repairman for 21 months, 15 of which were spent overseas.  His duties included installing, inspecting, testing and repairing amplitude modulated or frequency modulated radio transmitting and receiving instruments and related equipment.  He also repaired some radar equipment and had given instruction in radio repair at various sites.
The Veteran died in February 1985.  The death certificate shows that the immediate cause was metastatic carcinoma-probably prostatic and cerebral vascular accident, and other significant conditions listed were history of radiation exposure during World War II.  During his lifetime, the Veteran had no established service-connected disabilities.

A February 1984 private hospital report reflects that the Veteran was well until November 1983 when he had an episode of frequency in urination.  He consulted an urologist, who found no enlargement and IVP was negative.  Over the next two months, he developed progressive total body aches, myalgias, chills, and a low grade fever.  A needle biopsy of the prostate was negative, but bone marrow biopsy showed extensive necrotic tumor with carcinoma.  The Veteran was felt to have prostatic carcinoma.  The impression was metastatic carcinoma in bone.  It was noted that on the basis of the elevated acid phosphatase, the clinic presentation and the slow but gradual response to Diethylstilbestrol (DES) therapy, the Veteran most likely had a prostatic primary.  

The metastatic carcinoma in bone was first diagnosed in January 1984, almost four decades after active service.  A review of the private treatment records does not show any competent evidence of metastatic carcinoma in bone within a year of the Veteran's separation from active duty.

In February 1986, the Veteran's daughter submitted a written statement wherein she indicated that Dr. Everette Schaffer concluded that contrary to the death certificate, the Veteran's death was not due to prostate cancer, but rather cancer beginning in the bones.  She also submitted Dr. Schaffer's note written to that effect.

Resolving the doubt in the appellant's favor, the Board will assume that the cause of the Veteran's death was related to his metastatic carcinoma in bone.  Nevertheless, a review of the record reflects that the most credible evidence and persuasive evidence shows that the Veteran was not present during the occupation of Hiroshima or Nagasaki, Japan, during his service in Japan in 1945 and 1946, and that the Veteran was not exposed to ionizing radiation while serving in Japan in 1945 and 1946.  Therefore, the Veteran did not participate in a radiation-risk activity during service as defined in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311.

The evidence in support of the assertion that the Veteran was present during the occupation of Hiroshima and/or Nagasaki, Japan, during his service in Japan in 1945 and 1946 is as follows.  The appellant and the son of the appellant testified that the Veteran told them that one of his jobs while stationed in Japan was inspecting radio and electronic equipment in Hiroshima after the bomb had been dropped on that city.  The appellant also submitted written statements reflecting this assertion, including one from A.Y. who was a former coworker of the Veteran.  The Board also observes that the Veteran's death certificate listed history of radiation exposure during World War II as a significant condition contributing to the Veteran's death.  It must be noted that all of these statements and testimony appear to essentially be based on reporting by the Veteran and not based on direct knowledge of seeing the Veteran at Hiroshima.

In her April 2013 statement, the appellant averred that the Veteran's unit, the 3129th Signal Service Company, was reassigned to ASCOM"O" in November 1945, which is verified by a historical military order to that effect.  She argued that three main locations of ASCOM"O" included the Kure base, which was located less than 10 miles from Hiroshima.  She further argued that the Veteran had stated that he was at Hiroshima inspecting enemy radio and electronic equipment after Japan surrendered, and submitted another letter from his service dated in November 1945, where he described that he was attached to many divisions when they needed somebody who knew something about the radios.  In this letter, the Veteran also stated that he came in contact with lots of Japanese radio equipment and knew something on how to destroy them.  

Nevertheless, while this evidence shows that the Veteran indeed handled Japanese radio and/or electronic equipment, it does not show that he was actually present in Hiroshima or the Kure base of the ASCOM"O" unit.  

The Board also notes that photographs from the Veteran's service are also included in the claims file, but there is no identifying characteristic suggesting the location where the photographs were taken.  The appellant also submitted many letters written by the Veteran to his family while he was serving in Japan.  They only reflect that many of them were written in Nagoya, Japan (where the Veteran was primarily stationed).  An April 1944 radiogram reflects that the Veteran was temporarily stationed in Yokohama, Japan to return to the United States.

The evidence against the assertion that the Veteran was present during the occupation of Hiroshima or Nagasaki, Japan, during his service in Japan in 1945 and 1946 is as follows.  

History of 3129th Signal Service Company's participation in the Blacklist Operation covering the period from August 15, 1945 to November 30, 1945 describes that the unit debarked from the USS "Montour" (APA 101) ON October 28, 1945.  A warehouse in the Mitsubishi Aircraft Plant was designated as the site of Nagoya Base Signal Depot.  This organization's mission was to set up and maintain the Nagoya Base Signal Depot; and set up and maintain the communications in the port area of Nagoya.

An April 2007 letter from National Archives and Records Administration (NARA) indicated that based on the "History of the 3129th Signal Service Company (Port) Participation in Blacklist Operation," the Veteran's unit was in Luzon, Philippine Islands during August 1945 and arrived in Wakayama, Japan on October 7, 1945 and proceeded to Nagoya, Japan on October 27, 1945.  

A September 2007 response from the Defense Threat Reduction Agency (DTRA) concluded that historical records did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan, and reported as follows:

Morning reports for the 3129th Signal Service Company indicate that the unit debarked from USS MONTOUR (APA 101) at Nagoya, Japan (approximately 260 miles from Hiroshima and 430 miles from Nagasaki), on October 28, 1945.  [The Veteran] remained with this unit until March 13, 1946, when he was reassigned to the 3119th Signal Service Battalion, and placed on temporary duty with the 3rd Special Platoon, Nagoya.  [The Veteran] was transferred to the 3247th Signal Base Maintenance Company, Yokohama, on March 25, 1946.  He remained there until April 9, 1946, when he was reassigned to the 4th Replacement Depot, Tokyo, for return to the United States.  Yokohama and Tokyo are both approximately 415 miles from Hiroshima and 580 miles from Nagasaki.  He returned to the United States on April 28, 1946, according to his discharge certificate.

While the Veteran was competent to report where he was stationed in Japan, the Board must ultimately find the appellant's report that he was present at Hiroshima not credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As noted, this assertion is contradicted by official government findings from the DTRA and the NARA that greatly detail the Veteran's whereabouts while stationed in Japan and the mission of his unit.  These agencies indicated that there was no evidence in records of the service department that the Veteran's unit or units and thus the Veteran himself were ever in Hiroshima or Nagasaki.  In fact, such records specifically put the unit of which he was a member in other substantially distant locations.  The Board finds the contemporaneous records reviewed by these agencies to be more credible than what the Veteran has purportedly told his family and coworker throughout the decades following service.

In this regard, the appellant submitted a photograph of a shipyard, and asserted in her December 2007 notice of disagreement that it was a photograph of the Mitsubishi plant taken in the areas of detonation, one at Hiroshima and one at Nagasaki (she enclosed maps of the two cities that included a Mitsubishi plant).  However, her assertion is directly refuted by a note accompanying the photograph of the Mitsubishi plant, which was apparently hand-written by the Veteran, that says "a view of part of Mitsubishi aircraft factory and part of ship building set up at Nagoya, Japan."

Given this photograph, and the appellant's incorrect characterization of it, as well as the government records and unit records from the DTRA and the NARA, the Board concludes that the lay accounts of what the Veteran said during his lifetime with regard to having been present in Hiroshima are not credible evidence.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Board places greater weight on the government findings (from DTRA and NARA) than on the lay statements, and other evidence submitted by the appellant.  None of the pictures or letters from the Veteran's service provide evidence that the Veteran served in Hiroshima or Nagasaki beyond the appellant's own report that the photographs were taken in those locations, whereas the government agencies (including DTRA and NARA) indicated that there was no evidence that the Veteran's unit or units and thus the Veteran himself was ever in Hiroshima or Nagasaki, which is consistent with the extensive service department documents gathered during the course of the appeal.

The record shows that the Veteran did serve in Wakayama, Nagoya, Yokohama, and Tokyo, Japan.  However, none of these cities is not a location in which an atomic bomb was dropped during World War II, and the record establishes that they are not within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, so as to constitute a radiation risk activity.

The Veteran's death certificate indicated history of radiation exposure during World War II was a significant condition contributing to the Veteran's death.  Again, however, the Board notes that the physician appeared to be merely relating information he or she had been told by the Veteran or a relative, and did not demonstrate any personal knowledge as to the events that occurred during service.  There is no other suggestion in the record that the Veteran's service in Japan involved risk of exposure to ionizing radiation.  There is also nothing to suggest that the physician has any specialized knowledge as to the history of ionizing radiation risk in Japan during World War II.  The statement was merely blanket assertion with no supporting evidence assuming that the Veteran's service as the source of the Veteran's exposure.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  In the absence of any expertise or supporting evidence, and in light of the credibility discussion above with respect to the reported history of exposure to ionizing radiation, the Board finds that this statement from the death certificate does not constitute credible evidence that the Veteran was exposed to radiation in Japan or was otherwise involved in a radiation risk activity in service.

There is also no basis for direct service connection.  See Combee v Brown, 34 F.3d, 1039 (Fed. Cir. 1994).  The Veteran did not have cancer in service, and there has been no suggestion of a link to service other than the claim of exposure to ionizing radiation, which the Board has already addressed.  With no other suggestion of a link to service, there is no basis to grant direct service connection for the cause of the Veteran's death.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the cause of the Veteran's death was related to service.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


